 Case 0:20-mj-06544-PMH Document 1 Entered on FLSD Docket 10/21/2020 Page 1 of 5

AO 91(Rev,11/11) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                            forthe
                                                 Southern DistrictofFlorida

               United StatesofAmerica                          )
                            V.                                 )
          C HEVELLE ROM AE CORNW ALL,
                                                               ) c-exo.zo- $<qq-t-p vr
                                                               )
                                                               )
                                                               )

                                              CR IM IN A L C O M PLA IN T
        1,thecomplainantin thiscase,statethatthefollowing istrueto the bestofmy knowledge and belief.
Onoraboutthedatets)of                     October20,2020         inthecountyof                    Broward           inthe
   Southern    Districtof                   Florida      ,thedefendantts)violated:
           CodeSection                                                 OJXZUCDescri
                                                                                  ption
21U.S.C.5j952and                             DidknowinglyandintentionallyimportintotheUnitedStatesaSchedule11
960(b)(3)                                    controlledsubstance,thatis,amixtureandsubstancecontaining a
                                             detectable am ountofcocaine.
                                             Did knowinglyand intentionally possesswith the intentto di
                                                                                                      stribute a
21U.S.C.jj841(a)(1)and                       Schedule 11controlled substance,thatis,a mixture and substance containing
841(b)(1)(C)                                 a detectable am ountofcocaine.

        Thiscrim inalcomplaintisbased on these facts:
See attached affi
                davit.




        d Continuedontheattachedsheet.                             CH RISTINA M                    vig
                                                                                                   D  FE
                                                                                                       ito
                                                                                                         allysignedbycHRls-nsA
                                                                   FEO                             Doa
                                                                                                     wto
                                                                                                       e:o2
                                                                                                          ,020.10.2110:51:02
                                                                                      Complainant'
                                                                                                 ssignature

                                                                                Christina Feo,SpecialAgent,HSI
                                     k3                                                Printed nameandtitle

Sworn to before meand signed in my presence

Date:          10/21/2020
                                                                                         Judge'
                                                                                              ssignature
city and state:               FortLauderdale,Florida                          Patrick M .Hunt,U.S.MagistrateJudge
                                                                                       Printed lktarrleand title
Case 0:20-mj-06544-PMH Document 1 Entered on FLSD Docket 10/21/2020 Page 2 of 5




                                             A FFID AVIT

    1,Christina Feo,being duly sworn overthe telephone, hereby depose and state:

           l am a SpecialAgent w ith U .S.Departm ent of Hom eland Security, Hom eland Security

           lnvestigations(i$HSl'')in FortLauderdale,Florida,and have been so employed with HSI
           since M ay 26,2019.Priorto m y currentassignm entw ith HSI, IwasafederalUnited States

           Probation Officerwith the Southern DistrictofNew York (2011through 2014)and the
           Southern Districtof Florida (2014 through 20l9).Priorthereto,lobtained my Juris
           Doctorate degree in 2006 and practiced law in the state ofN ew York until2011.D uring

           m y tenure w ith HSI,lreceived extensive training and wasassigned to assistin conducting

           investigations of crim inalviolations ofthe United States Code, concerning illegaldrug

           trafficking, im portation of narcotics into the United States and crim inal violations of

           im m igration law s. Furtherm ore, l am trained and experienced in the m ethods drug

           traffickers use to im port,conceal,process,package,warehouse and distribute controlled

           substances.

          The inform ation eontained in thisaftsdavitisbased on m y personalknow ledge,asw ellas

           inform ation relayed to m e by other law enforcem entagents involved in this investigation.

           The inform ation setforth in thisaffidavitisprovided solely forthe purpose ofestablishing

           probable cause for the arrestof Chevelle Romae CORNW ALL (iICORNW ALL'')for
          violations of Title 21,United States Code,Sections 952 and 84 1. A s such,it does not

           include all of the inform ation know n to m e about this investigation. How ever,      no

           inform ation know nto m e thatwould tend to negateprobablecause hasbeen w ithheld from
Case 0:20-mj-06544-PMH Document 1 Entered on FLSD Docket 10/21/2020 Page 3 of 5




         thisA ffidavit.

         On October20,2020,lresponded to the FortLaudcrdale InternationalAirport(1$FLL'')in
         response to results ofa secondary inspection of a passenger from Jet Blue tlight#2026

         (86-2026)from Montego Bay,Jamaica.Afteran alertby acanine patrol,Customsand
         Border Protection Officers (Officers)conducted a secondary inspection of passenger
         CO RN W A LL and her belongings. Passenger CORN W A LL had three suitcases:two

         empty suiteases(a smallersuitcase packed inside a largersuitcase)and a third suitcase
         w hich appeared to contain herbelongings. During the inspection,CO RN W A LL indicated

         thatallthe suitcasesbelongedto herand shehad presented them forinspection.Theoftscers

         x-rayed allthree suitcases. Officersnoticedan unusualdensity in therails(themetalbars
         that retract and extend from the suitcase which allow it to be pulled) of two of
         CO RN W A LL'S suitcases'
                                 ,w hich are norm ally hollow . O ftscers also noted they w ere

         unable to extend the suitcase handles on the largersuitcase. Officersprobed the railsand

         discovered thatthey contained a white pow dery substance,w hich tseld tested positive for

         the presence of cocaine. The aggregate w eightofthe cocaine-- including the rails --is

         l.648 kilogram s. The exactweightofthe cocaine w illbe determ ined afterthe extraction

         from the rails, during analysis by the Drug Enforcement Administration (ç1DEA'')
         SoutheastRegionalLaboratory. Based on the training and expertise of SA Feo and other

         Officers,and ourobservations in othercases,Ibelieve thatthe weightofthe cocaine w ill

         exceed 500 gram sw hen itisextracted from the rails.

         CO RN W A LL w as read her M iranda rights by SA Feo.CORN W A LL stated that she

         understood herrightsand waived them in w riting.SA Feo asked CORN W A LL whatshe
Case 0:20-mj-06544-PMH Document 1 Entered on FLSD Docket 10/21/2020 Page 4 of 5




         was supposed to do w ith the tw o suitcases w hich contained the suspected controlled

         substance,and she stated thatonce she arrived in the United States she w as supposed to

         receive a callfrom fam ily m em bers ofsom eone she only know s asSSLEE''and give them

         the suitcases. Upon a border search review of CORN W A LL'S cellular phone, officers

         discovercd CO RN W A LL had a contactstored in hercellphone undcrthe nam e LEE with

         a (876) area code.M ore importantly,when CORN W ALL was escorted to secondary
         inspection by CBP officers (during the X-ray of her suitcases),officers observed
         CO RN W A LL delete m essages from her cellular phone. W hen inquiries were m ade,

         CO RN W ALL adm itted to SA Feo,during the interview ,that ûSLEE,''had directed herto

         delete hism essages,upon entry into the U .S.

         CO RN W A LL stated thatLEE cam eto herhome in Kingston,Jam aicaon O ctober20, 2020

         at approxim ately 8:00 am ,before her tlightto the United States.Youraffiant notes that

         defendant's tlight, Jet Blue Flight #2026, w as scheduled to depart at 9:45 am .

         CORNW A LL statedthatLEE deliveredtwo suitcasestoherresidence (whichhad cocaine
         concealed within the rails)and instructed CORNW ALL to transportb0th suitcasestothe
         U.S.CORN W A LL stated thatin exchange forsm uggling thetwo suitcasesinto the United

         States,shew ould be com pensated forhertlight,and any hotelexpenditures. CORN W A LL

         denied know ledge ofthe cocaine concealed w ithin the railingsofthe suitcases.

         Based upon the foregoing,your Affiantsubm its there is probable cause to believe that

         CO RN W A LL did know ingly and w illfully possess with the intentto distribute cocaine in

         violationofTitle2l,United StatesCode,Section 84l(a),and did knowingly and willfully
         attem pt to im portcocaine into the United Stated,in violation of Title 21,United States
Case 0:20-mj-06544-PMH Document 1 Entered on FLSD Docket 10/21/2020 Page 5 of 5




           Code,Section 952.



                                               FURTHER YO UR A FFIANT SA YETH NA UGH T
                                              CHRISTINA M         MisFE
                                                                  D    ito
                                                                         allysignedbycHRls'nsA
                                              FEO                 Dnat'r
                                                                       el:
                                                                         o2,020.10.2110:55:40
                                               CHRISTINA M  . FEt
                                                                ),SPEC
                                                                   ' IA L A GENT
                                               HO M ELAN D SECU RITY IN VESTIGATION S
                            L           f
    Sw orn to and subscribed before m   his
    2lstday ofOctober,2020,



   PATRICK M . H UN T    F
                             h
   UN ITED STATES M A GISTRATE JU DGE
